Citation Nr: 1003955	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-23 457	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to March 
1984.  He received the Parachute Badge, among other awards 
and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO in St. Petersburg, 
Florida that, in pertinent part, denied service connection 
for a left shoulder disability.  After the decision was 
entered, the case was transferred to the jurisdiction of the 
RO's in Roanoke, Virginia, and Columbia, South Carolina, 
respectively.

In November 2007, the RO in Columbia disallowed claims for 
service connection for arthritis of the left knee and 
arteriosclerotic heart disease with myocardial infarctions 
and hypertension.  The Veteran filed a notice of disagreement 
as to that decision in January 2008, and the RO furnished him 
a statement of the case (SOC) in May 2008.  No substantive 
appeal was thereafter received within the prescribed time 
period, however, and the RO closed the appeal.  See 
38 U.S.C.A. §§ 7105(d), 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  The only issue developed for the Board's present 
consideration is as set forth above, on the title page.

In October 2009, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to 
report, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.




REMAND

The Veteran seeks to establish service connection for a left 
shoulder disability.  He appears to believe that his current 
difficulties, variously diagnosed as osteoarthritis of the 
left acromioclavicular joint and probable rotator cuff tear, 
can be attributed to trauma from multiple parachute jumps in 
service.

The Veteran's claims file does not contain any service 
treatment records dated prior to December 1980 or after 
October 1983.  In June 1984, he reported that service health 
and dental records and other important papers had been stolen 
from his car.  More recently, in September 2005, he reported 
that the stolen records had been recovered and submitted to 
the finance office at Fort Bragg.  He asked that the RO 
conduct a search for the records.  Inasmuch as the record on 
appeal not reflect that the RO has made any attempt to follow 
up on the Veteran's request, further development is required.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).

As noted above, the available evidence shows that the Veteran 
earned the Parachute Badge during service and is currently 
diagnosed as having osteoarthritis of the left 
acromioclavicular joint and probable rotator cuff tear.  In 
March 2008, a private physician, J.Y., M.D., opined that the 
Veteran's reported a history of having been a paratrooper and 
landing on his left shoulder (and knee) when he hit the 
ground "could be a consistent mechanism of producing" his 
left shoulder difficulties.  Although Dr. J.Y.'s opinion is 
stated in rather speculative terms, and is insufficient 
evidence upon which to rest an award of service connection, 
it nevertheless suggests a possible relationship between his 
currently shown disability and service.  Under the 
circumstances, the Board finds that a VA medical nexus 
examination is necessary.  See, e.g., McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding, in part, that an examination 
may be required under the provisions of 38 C.F.R. 
§ 3.159(c)(4) if the record on appeal contains medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation); See also 
Russo v. Brown, 9 Vet. App. 46, 51 (1996) (indicating that VA 
has a heightened duty to assist a claimant under 
circumstances where service records cannot be located).  
Because all records have not yet been obtained, a remand is 
required.  38 C.F.R. § 19.9 (2009).  The Board also finds 
that it would helpful to obtain the Veteran's service 
personnel record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain the Veteran's 
missing service treatment records.  The 
National Personnel Records Center (NPRC) 
should be contacted as one possible source 
of the records.  If NPRC is not in 
possession of the records, efforts should be 
made to obtain them from Fort Bragg.  
Efforts to obtain the evidence should be 
fully documented, and should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further 
efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  The 
evidence obtained, if any, should be 
associated with the claims file.

2.  Ask the service department or NPRC to 
provide a complete copy of the Veteran's 
service personnel record.  Efforts to obtain 
the evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  After all the foregoing development has 
been completed, arrange to have the Veteran 
scheduled for an appropriate examination of 
his left shoulder.  After reviewing the 
claims file, examining the Veteran, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran has a current 
disability of the left shoulder that can be 
attributed to service, to include in-service 
parachute jumps.  A complete rationale 
should be provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

